DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 03/10/2021 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1,2,8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898.
Regarding claim 1, GB 1472898 discloses:
A mover device (Page 1, C1 ll 10-25) comprising: 
a cold plate (25 since it is cooled by air from moving around it) comprising: 
a movement axis (along 25, by 21, Fig 11); and 
slots (space between legs of 25 and rail 22) therethrough arranged along the movement axis; 
ferromagnetic cores (21, page 2 ll 70-80) extending through the slots (Fig 11); 
first armature coils (24) located around the ferromagnetic cores (21, Fig 12) at a first side of the cold plate (25); 
second armature coils (another 24) located around the ferromagnetic cores (21) at a second side of the cold plate (25) opposite the first side of the cold plate; and 

GB 1472898 discloses the invention as discussed above, but in different embodiments.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teaching of GB 1472898’s embodiments to construct applicants claimed invention as discussed above.
The motivation to do so is that it would permit one to reduce cost (page 1, ll 50-54, page 2 ll 13-18).

Regarding claim 2/1, GB 1472898 discloses wherein the first armature coils (24) and the second armature coils (24) are substantially symmetrical with each other, with respect to the cold plate (25) therebetween.

Regarding claim 8/1, GB 1472898 discloses further comprising at least one retention device (23, Fig 11) configured to retain the first armature coils and the second armature coils (24) between the ferromagnetic cores (21).

Regarding claim 9/8, GB 1472898 discloses wherein the at least one retention device (23) includes one or more of a slot wedge (6) and a ripple spring.



Regarding claim 12/1, GB 1472898 discloses wherein about equal portions of the ferromagnetic cores (21) are located at each of the first side and the second side of the cold plate (25).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of Rabe (DE 3629423).
	Regarding claim 5/1, GB 1472898 does not disclose wherein the first armature coils and the second armature coils are in communication with at least one armature controller configured to control the first armature coils and the second armature coils as a multi-phase electrical device such that the first armature coils, the second armature coils and the ferromagnetic cores are controlled to form at least one magnetic pole pair.
Rabe teaches an apparatus wherein the first armature coils and the second armature coils are in communication with at least one armature controller configured to control the first armature coils and the second armature coils as a multi-phase electrical device such that the first armature coils, the second armature coils and the ferromagnetic cores are controlled to form at least one magnetic pole pair (claims 4,11 and 17), for the purpose to lower magnetic reversal frequencies.

The motivation to do so is that it would allow one to lower magnetic reversal frequencies (para 5 of description of Rabe).

Regarding claim 6/5, GB 1472898 does not disclose wherein the at least one armature controller is in communication with a position sensor configured to determine a position used to control a respective position of the at least one magnetic pole pair.
Rabe discloses wherein the at least one armature controller is in communication with a position sensor configured to determine a position used to control a respective position of the at least one magnetic pole pair (claims 11 and 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 wherein the at least one armature controller is in communication with a position sensor configured to determine a position used to control a respective position of the at least one magnetic pole pair, as Rabe teaches.
The motivation to do so is that it would allow one to lower magnetic reversal frequencies (para 5 of description of Rabe).

Rabe teaches wherein the at least one field coil is in communication with at least one field coil controller configured to control the at least one field coil (claims 4,11 and 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of GB 1472898 with Rabe to construct a device wherein the at least one field coil is in communication with at least one field coil controller configured to control the at least one field coil. to form a loop of magnetic flux about perpendicular to the movement axis of the cold plate. 
The motivation to do so is that it would allow one to lower magnetic reversal frequencies (para 5 of description of Rabe).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of Salamah et al. (CZ 20022690).
Regarding claim 11/1, GB 1472898 does not disclose further comprising one or more spacer blocks between the ferromagnetic cores and between respective armature coils located around the ferromagnetic cores, the one or more spacer blocks configured to conduct heat from one or more of the ferromagnetic cores and the respective armature coils to the cold plate.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings of GB 1472898 to further comprising one or more spacer blocks between the ferromagnetic cores and between respective armature coils located around the ferromagnetic cores, the one or more spacer blocks configured to conduct heat from one or more of the ferromagnetic cores and the respective armature coils, as Salamah et al. teach and have it connect to the cold plate.
The motivation to do so is that it would allow one to cool the apparatus as wanted (para 2 of summary of the invention of Salamah et al.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of Lambert et al. (WO 2021/092118).
Regarding claim 13/1, GB 1472898 does not disclose wherein the cold plate further comprises a non-ferromagnetic material.
Lambert et al. teach the use of a non-ferromagnetic material (para 76), to change the magnetic flux density.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 wherein the cold plate 
The motivation to do so is that it would allow one to change the magnetic flux density as desired (para 76 of Lambert et al.).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of Liebermann (EP 1276205).
Regarding claim 14/1, GB 1472898 does not disclose wherein the cold plate further comprises slits configured to one or more of: interrupt conductive paths in the cold plate; and reduce eddy currents in the cold plate.
Liebermann teaches wherein the cold plate (202,203, Fig 3, para 14) further comprises slits (115,116).
Liebermann is silent regarding their cold plate being configured to one or more of: interrupt conductive paths in the cold plate; and reduce eddy currents in the cold plate.
However, a skilled artisan would readily recognize the benefit of using the slits as conductive paths in the cold plate; and reduce eddy currents in the cold plate (instead of cooling), since the structure is already taught by Liebermann.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 wherein the cold plate further comprises slits configured to one or more of: interrupt conductive paths in the cold plate; and reduce eddy currents in the cold plate, as Liebermann teaches the structure.


Regarding claim 15/1, GB 1472898 does not disclose wherein the cold plate includes cooling channels.
Liebermann teaches wherein the cold plate (202,203) includes cooling channels (115,116, Fig 3, para 14)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 wherein the cold plate includes cooling channels, as Liebermann teaches.
The motivation to do so is that it would allow one to cool the machine (para 14 of Liebermann).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of JP 2004516787.
Regarding claim 16/1, GB 1472898 does not disclose further comprising an electrically insulating material encapsulating at least a portion of one or more of the cold plate, the ferromagnetic cores, the first armature coils, the second armature coils and the at least one field coil.
JP 2004516787 discloses further comprising an electrically insulating material (26) encapsulating at least a portion of one or more of the cold plate, the ferromagnetic cores, the first armature coils, the second armature coils and the at least one field coil (para 17).

The motivation to do so is that it would allow one to insulate, protect and separate the conductors as needed (para 17 of JP 2004516787).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of JP 2004516787, further in view of Tominaga et al. (US 2007/0205038).
Regarding claim 17/16, GB 1472898 in view of JP 2004516787 does not disclose
wherein at least a portion of the electrically insulating material is coated with one or more of a conductive material and a semi-conductive material.
	Tominaga et al. discloses an apparatus the use of a conductive material and a semi-conductive material (claims 7-9).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 in view of JP 2004516787 wherein at least a portion of the electrically insulating material is coated with one or more of a conductive material and a semi-conductive material, since Tominaga et al. discloses the use of a conductive material.
	The motivation to do so is that it would allow one to remove heat from the device (claims 7-9 of Tominaga et al.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of Eastham et al. (US 3836799).
Regarding claim 18/1, GB 1472898 does not disclose further comprising a reinforcement member which runs along an edge of the cold plate.
Eastham et al. discloses a device further comprising a reinforcement member (18) which runs along an edge of the cold plate (12).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 to further comprising a reinforcement member which runs along an edge of the cold plate, as Eastham et al. discloses.
The motivation to do so is that it would allow one to secure the parts as needed (C2 ll 47-48 of Eastham et al.).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view of Eastham et al. (US 3836799), further in view of Chitayat (US 5783877).
Regarding claim 19/18, GB 1472898 in view of Eastham et al. do not disclose
wherein the edge of the cold plate along which the reinforcement member runs, includes slits configured to reduce eddy currents.
	Chitayat discloses wherein the edge of the cold plate (52,54, Fig 5), along which the reinforcement member runs (60a), includes slits (52a,54b) configured to reduce eddy currents (since the slit are present they can be used for inter alia eddy current reduction, heat transfer).

The motivation to do so is that it would allow one to reduce eddy currents and/or provide heat transfer.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1472898 in view Jacobs et al. (US 2019/0177097).
Regarding claim 20/1, GB 1472898 does not disclose further comprising one or more attachment units configured to attach the mover device to a payload.
Jacobs et al. teach a device further comprising one or more attachment units configured to attach the mover device to a payload (abstract), to be used in packaging applications, assembly automation applications and machine tool utilizing applications.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify GB 1472898 further comprising one or more attachment units configured to attach the mover device to a payload, as Jacobs et al. teach.
The motivation to do so is that it would allow it to be used in packaging applications, assembly automation applications and machine tool utilizing applications (abstract of Jacobs et al.). 

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 3/1 inter alia, the specific limitations of “…wherein the first armature coils and the second armature coils comprise stepped armature coils, the stepped armature coils located around two respective ferromagnetic cores, with adjacent stepped armature coils offset by one respective ferromagnetic core, and steps of the adjacent stepped armature coils stacking with one another….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 4/3 is also allowable for depending on claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834